Citation Nr: 0526625	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for upper respiratory tract 
disease, to include allergic rhinitis, claimed as due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from January 1988 to May 
1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).   

The agency of original jurisdiction (AOJ) granted service 
connection for chronic thoracic muscle strain in a February 
2004 rating decision.  This represents a full grant of the 
benefit sought.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A chronic upper respiratory tract disease was not 
manifest in service and is not attributable to service, 
including any exposure to asbestos.  

2.  In-service episodes of sinusitis, colds, strep and 
infection were acute and transitory.  


CONCLUSION OF LAW

An upper respiratory tract disease, to include allergic 
rhinitis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.380 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in January 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  


Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  A VA 
examination report is on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 
38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence or removal 
of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2004).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum. M21-1, Part VI, 7.21(a)(1) (October 3, 
1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).

The appellant states he has sinusitis, allergic rhinitis, 
and/or a chronic cough as a result of exposure to asbestos 
during service.  

Service medical records are negative for reference to 
asbestos exposure and an asbestos-related disease is not 
shown.  In November 1987, he specifically denied having or 
having had ear, nose or throat trouble, sinusitis, and hay 
fever.  In August 1988, the diagnosis in regard to complaints 
of a runny nose was rule out cold.  His nose, mouth and 
throat, and sinuses were noted to be normal in December 1989.  
While the assessment in April 1990 was rule out upper 
respiratory infection, in December 1990, his nose, mouth and 
throat, and sinuses were noted to be normal.  Nasal 
congestion in May 1991 was attributed to a cold.  A congested 
chest and coughing up of phlegm in December 1991 was 
attributed to a viral syndrome, not a sinusitis or allergic 
rhinitis.  While the assessment in January 1992 was upper 
respiratory infection/sinus, in November 1992, his nose, 
mouth and throat, and sinuses were noted to be normal.  In 
May 1993, complaints of nasal congestion, and mild pharyngeal 
edema/erythema with minimal gray exudates with increased 
mucus were attributed to an upper respiratory infection and 
treated as presumed serious streptococcus (strep).  In 
February 1996, nasal congestion and a dry cough were 
attributed to an upper respiratory infection, probably viral.  
Dry cracked nasal passages in February 1997 were attributed 
to nasal irritation, not an upper respiratory tract disease.  

The April 2003 VA examiner reviewed the claims file and 
stated that it was very unlikely that the appellant had any 
significant asbestos exposure.  Regardless, the examiner 
specifically stated that the cause of the appellant's 
allergic rhinitis was idiopathic (unknown), that asbestos 
exposure had not been established as being a cause of 
allergic rhinitis, and that there was less than a 50 percent 
probability that the appellant's allergic rhinitis was 
secondary to asbestos exposure.  To the extent that sinusitis 
was noted in service, the VA examiner specifically stated 
that episodes of sinusitis were acute, and not chronic.  The 
examiner noted that while the appellant had asthma, asbestos 
exposure had not been established as a cause.  

The appellant is competent to report his symptoms.  As a 
layperson however, his opinion is not competent in regard to 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board notes that the 
appellant testified that he had an onset of allergic rhinitis 
post-service in 1997 when he was working for an airline.  
Transcript at 2 (June 2005).  The Board finds the competent 
VA medical opinion to the effect that neither sinusitis nor 
allergic rhinitis was related to service to be more probative 
in regard to etiology.  The record does establish that the 
veteran complained of a variety of upper respiratory tract 
symptoms during service.  However, his complaints reflected 
recent onsets rather than a pattern of continuity.  The fact 
that the routine physical examinations produced normal 
findings and the recent VA examination disclosed that there 
were no residuals of his colds, infections, "sinus" or 
strep also establish that the in-service manifestations were 
acute, transitory and resolved without residual disability.  
Lastly, there is no competent evidence of residual disability 
due to claimed asbestos exposure and no competent evidence 
linking the remote onset of allergic rhinitis to service.

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for upper respiratory tract disease, to 
include allergic rhinitis, is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


